Citation Nr: 0514700	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  95-31 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as the result of exposure to asbestos or 
lead-based paint.  

2.  Entitlement to service connection for sores on the 
tongue, claimed as the result of exposure to asbestos or 
lead-based paint.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and wife

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
January 1969 to October 1970.  

By rating action in January 1990, the RO denied service 
connection for a psychiatric disorder.  The veteran and his 
representative were notified of this decision and did not 
appeal.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a January 1995 decision by the 
RO which found that new and material evidence had not been 
submitted to reopen the claim of service connection for 
psychiatric disorder and denied service connection sores on 
the tongue, claimed as the result of exposure to asbestos 
and/or lead-based paint.  A personal hearing at the RO was 
held in February 1996.  The Board remanded the appeal to the 
RO for additional development in October 1998.  

In March 2001, the Board found that new and material evidence 
had been submit to reopen the claim for a psychiatric 
disorder and remanded both issues to the RO for additional 
development.  In June 2003, the Board remanded the appeal to 
the RO for additional development in light of the holding in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d, 1339 (Fed. Cir 2003).  

In a June 1983 rating decision, the RO determined that the 
veteran was incompetent for VA purposes.  As such, his wife 
is the payee for his VA benefits and is acting on his behalf.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  An acquired psychiatric disorder was not present in 
service or until many years after service, and there is no 
competent medical evidence that any current psychiatric 
disorder is related to exposure to asbestos and/or lead-based 
paint in service.  

3.  A disability claimed as sores on the tongue was not 
present in service or until many years after service, and 
there is no competent medical evidence that any current 
disorder is related to exposure to asbestos and/or lead-based 
paint in service.  


CONCLUSIONS OF LAW

1.  The veteran does not have an acquired psychiatric 
disorder due to disease or injury which was incurred in, 
aggravated by, or related to exposure to asbestos or lead-
based paint in service.  38 U.S.C.A. §§ 1110, 1112, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2004).  

2.  A disability claimed as sores on the tongue was not 
incurred in, aggravated by, or related to exposure to 
asbestos or lead-based paint in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5100, 5102, 5103, 5103A, 5106, 5107, 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The "notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant. VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The Board concludes that information and discussions as 
contained in the January 1995 and July 2001 rating decisions, 
the March 1995 statement of the case, the September 1995, 
August and December 1996, September 1999, July 2001, and 
August 2003, supplemental statements of the case (SSOC), the 
October 1998, March 2001, and June 2003 Board remands, and in 
letters sent to the appellant in April 2001 and July 2003 
have provided her with sufficient information regarding the 
applicable regulations.  Additionally, these documents 
notified her why this evidence was insufficient to award the 
benefits sought.  The veteran and appellant also provided 
testimony at hearing at the RO in February 1996.  Thus, the 
appellant has been provided notice of what VA was doing to 
develop the claim, notice of what she could do to help the 
veteran's claim, and notice of how the claim was still 
deficient.  

In the ______ letter, VA notified the veteran of her 
responsibility to submit evidence which showed that her 
conditions were worse or had increased in severity.  This 
letter informed the veteran of what evidence was necessary to 
substantiate claims for increased ratings.  The letter also 
suggested that she submit any evidence in her possession.  By 
this letter, the veteran was notified of what evidence, if 
any, was necessary to substantiate her claims and it 
indicated which portion of that evidence the veteran was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on behalf of the veteran.  
Clearly, from submissions by and on behalf of the veteran, 
she is fully conversant with the legal requirements in this 
case.  Thus, the content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims, he is familiar 
with the law and regulations pertaining to his claims, he 
does not dispute any of the material facts pertaining to his 
claims, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claims.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.  Because no additional 
evidence has been identified by the appellant as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the appellant 
what evidence would be secured by VA and what evidence would 
be secured by the appellant is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Laws & Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a 
veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946 and a 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Factual Background\

The veteran does not contend nor does the evidence show any 
complaints, treatment, abnormalities, or diagnosis for any 
psychiatric disorder or a disability manifested by sores on 
the tongue in service.  Rather, the veteran asserts that he 
has a psychiatric disorder and sores on the tongue which he 
believes are related to exposure to asbestos and/or lead-
based paint during service.  At the personal hearing in 
February 1996, he testified that when asbestos was being 
removed from his ship, he helped move some of the material to 
dumpsters.  He was also involved in chipping and painting 
various areas of the ship with what he believed was lead 
based paint.  He testified further, that while he talked to 
doctors about the possible relationship between his 
psychiatric problems and tongue sores and exposure to 
asbestos and lead based paint, he never received a definitive 
answer.  

As indicated above, the service medical records, including 
his separation examination in September 1970, showed no 
pertinent abnormalities or diagnosis referable to any 
psychiatric disorder or sores on his tongue.  The separation 
examination showed the veteran's mouth and psychiatric status 
were normal.  

The evidentiary record includes numerous private and VA 
medical records, including several VA examinations and 
duplicate records received from the SSA.  The records show 
treatment for various maladies from 1976 to the present.  The 
first reported complaint of any psychiatric problem was in 
May 1979, when J.B., M.D. noted that the veteran suffered 
from chronic anxiety attributable to his ongoing headaches.  
Several private reports in 1978 and 1979 noted that the 
veteran reported that he was generally in good health and had 
no serious health problems other than back pain and 
intermittent headaches.  (See February 1978 private 
orthopedic & May 1979 private neurological reports).  On VA 
social and industrial survey in October 1981, the veteran 
reported that he had been nervous all of his life, but not as 
bad as he had been for the past three to four years.  

Several psychological evaluations for Social Security 
Administration (SSA) disability benefits dated in 1980 and 
1982 noted anxiety and depression, but found no evidence of a 
thought disorder or a psychosis.  The evaluator's noted 
inconsistencies in the veteran's test behaviors and 
discrepancies in test scores, and concluded that the results 
indicated acute organic brain process, severe anxiety and 
depression, or malingering.  (See the May 1983 SSA Decision 
and accompanying medical reports).  Other diagnoses included 
dysthymic disorder, hypochondriacal disorder, anxiety 
neurosis (October 1981 VA psychiatric examination), and 
catatonic schizophrenia (April 1983 VA psychiatric 
examination).  

At the direction of the Board, the veteran was afforded VA 
medical and psychiatric examination in April 2003 to 
determine the nature and etiology of any identified sores on 
the tongue and any psychiatric disorder.  The examiners 
indicated that they had reviewed the claims file and provided 
a detailed description of the veteran's medical, psychiatric 
and employment history, subjective complaints, and objective 
findings.  

On VA medical examination, the veteran had no upper teeth and 
a few lower teeth that need repair.  There was no evident 
disfigurement or interference with mastication or speech, and 
no abscess of any part of the tongue.  There was a small 0.5 
cm diameter, superficial scar on the posterior left base area 
of the tongue, but no evidence of ulcerations or soreness.  
There were no lead lines along the gum lines.  Laboratory 
studies, including prostatic antigen were normal at 1.2, with 
normal range of 0 to 4.  Chemistry-7 and -12 were entirely 
normal.  A chest x-ray study showed chronic obstructive 
pulmonary disease (COPD) with a stable calcified granuloma in 
the right upper lobe, unchanged since a prior study in June 
2001.  Extra Chemistry-7 and -12 studies, electrolytes, 
lipids, and hepatic function studies were all within normal 
limits.  Serum lead was 4, with a normal range of 0-19, which 
was wall within normal limits.  The examiner concluded that 
there was no evidence of lead poisoning, and that the small 
scar on tongue was very superficial without ulcerations and 
was not unsightly or tender.  He commented that there was no 
way to determine what caused the tiny scar on the tongue, but 
that it was more likely than not from a cold sore (fever 
blister) that commonly occurred on the lip.  He opined that 
there was nothing to be diagnosed except for the tiny tongue 
scar which was most likely due to a viral infection, and that 
this would have nothing to do with exposure to lead based 
paint.  

On VA psychiatric examination, the veteran stated that his 
wife believed that his current psychiatric problems were 
related to asbestos or lead based paint exposure, and denied 
that any doctor had ever told him that his problems were 
related to such exposure.  A mental status examination 
revealed no significant abnormalities other than a somewhat 
pressured and circumstantial speech.  The veteran was alert 
and well oriented, with nor irrelevant, illogical, or obscure 
speech patterns.  His memory was intact, eye contact was 
good, and his affect was normal.  Psychomotor activity was 
within normal limits and there was no impairment of thought 
process or communications.  The diagnosis was generalized 
anxiety disorder.  The examiner noted that the veteran's 
blood levels were within normal limits, and opined that it 
was not at least as likely as not that the current 
psychiatric diagnosis of generalized anxiety disorder was 
related to service or to exposure to lead based paint.  

Analysis

The evidence has been carefully reviewed.  Service medical 
records are silent for a psychiatric disorder or for sores on 
the tongue.  Post-service medical records and medical 
opinions likewise do not relate the veteran's psychiatric 
disorder to any events in service.  Furthermore, recent 
examination of his tongue was negative for the claim sores.  
In order for service connection to be granted for the tongue 
sores, there must be evidence of sores in service, the 
present existence of tongue sores, and a nexus to establish a 
relationship between the service and post-service disorders.  
In this case, the veteran's claim for service connection for 
tongue sores must fail, as he was not shown to have the sores 
either in service or at any time thereafter.  

Regarding the claimed psychiatric disorder, here too, no 
psychiatric disorder was present in service, nor was 
schizophrenia shown within one year after service separation.  
Furthermore, aside from the veteran's statements that he was 
exposed to lead and to asbestos and that his exposure to 
these agents caused the psychiatric disorder there is no 
sound evidence to support his claim.

The Board has considered the veteran and his wife's 
testimony.  However, as a layperson, they are not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998) (lay testimony is not competent 
to establish, and therefore not probative of a medical 
nexus).  Furthermore, the veteran was afforded VA medical and 
psychiatric examinations for the express purpose of 
determining the nature and etiology of his psychiatric 
disorder and claimed sores on the tongue.  Both VA examiners 
opined that the veteran's current psychiatric disorder and 
scar on the tongue were not related to any exposure to lead 
based paint.  The Board finds the medical opinions persuasive 
as they were based on a longitudinal review of the entire 
record.  Moreover, the veteran has presented no competent 
evidence to dispute these opinions.  

As there is no competent medical opinion linking any current 
psychiatric disorder or claimed sores on the tongue to 
service or to exposure to asbestos or lead based paint in 
service, the appeal is denied.  


ORDER

Service connection for a psychiatric disorder, claimed as the 
result of exposure to asbestos or lead-based paint, is 
denied.  

Service connection for sores on the tongue, claimed as the 
result of exposure to asbestos or lead-based paint, is 
denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


